         Case 1:19-cv-12551-FDS Document 306 Filed 08/13/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 SINGULAR COMPUTING LLC,                            Civil Action No. 1:19-cv-12551-FDS

        Plaintiff,
                                                    Hon. F. Dennis Saylor IV
 v.

 GOOGLE LLC,

        Defendant.

      PLAINTIFF SINGULAR COMPUTING LLC’S ASSENTED-TO MOTION TO
                  IMPOUND PURSUANT TO LOCAL RULE 7.2

       Pursuant to Local Rule 7.2 and the Protective Order in this case (“Protective Order”),

ECF No. 87, plaintiff, Singular Computing LLC (“Singular”), respectfully requests the Court to

impound (seal): (i) Plaintiff’s Reply in Support of Motion to Compel Inspection, Testing and

Source Code of the Accused Products, and (ii) certain exhibits attached to the Declaration of

Kevin Gannon (“Gannon Dec.”).

       The Protective Order allows the parties to designate discovery material as “Highly

Confidential - Attorney’s Eyes Only” after making a determination it “contains or reflects

information that is extremely confidential and/or sensitive in nature and the Producing Party

reasonably believes that the disclosure of such Discovery Material is likely to cause economic

harm or significant competitive disadvantage to the Producing Party.” Id. at ¶ 8(a).

       The Protective Order requires a party intending to make court filings referring to material

designated as “Highly Confidential Attorney’s Eyes Only” to bring a motion to impound. Id. at ¶

14. The following contain information that has been designated by one or both of the parties

hereto as “Highly Confidential – Attorney’s Eyes Only” under the Protective Order:

              Exhibit I to the Declaration of Kevin Gannon is a true and correct copy of a letter
               from Deeva Shah to Kevin Gannon, dated March 1, 2021.


                                                1
         Case 1:19-cv-12551-FDS Document 306 Filed 08/13/21 Page 2 of 3




              Exhibit M to the Declaration of Kevin Gannon is a true and correct copy of an
               email from Brian Seeve to Anna Porto et al., dated July 21, 2021.
              Exhibit N to the Declaration of Kevin Gannon is a true and correct copy of an
               email from Brian Seeve to Matthias Kamber et al., dated July 8, 2021.
              Exhibit O to the Declaration of Kevin Gannon contains excerpts from the
               deposition of Norman Jouppi, which is designated as “Highly Confidential-
               Attorney’s Eyes Only.”
              Exhibit P to the Declaration of Kevin Gannon contains excerpts from the
               deposition of Jeffrey Dean, which is designated as “Highly Confidential-
               Attorney’s Eyes Only.”

       Further, Singular’s reply quotes from and/or discusses excerpts that have been designated

as “Highly Confidential - Attorney’s Eyes Only.” Accordingly, a redacted, public version of

Singular’s reply will be filed concurrently with this Motion to Impound.

       For the foregoing reasons, Singular respectfully requests that the Court permit it to file

the above identified exhibits as well as Singular’s Reply under seal. Singular further requests that

the documents remain impounded until further Order by the Court, and that upon expiration of

the impoundment that the documents be returned to Singular’s counsel.

Dated: August 13, 2021                        Respectfully submitted,

                                              /s/ Paul J. Hayes
                                              Paul J. Hayes (BBO #227000)
                                              Matthew D. Vella (BBO #660171)
                                              Kevin Gannon (BBO #640931)
                                              Daniel McGonagle (BBO #690084)
                                              Michael J. Ercolini (pro hac vice)
                                              Thomas R. Fulford (BBO #686160)
                                              PRINCE LOBEL TYE LLP
                                              One International Place, Suite 3700
                                              Boston, MA 02110
                                              Tel: (617) 456-8000
                                              Email: phayes@princelobel.com
                                              Email: mvella@princelobel.com
                                              Email: kgannon@princelobel.com
                                              Email: dmcgonagle@princelobel.com
                                              Email: mercolini@princelobel.com
                                              Email: tfulford@princelobel.com
                                              ATTORNEYS FOR THE PLAINTIFF



                                                 2
         Case 1:19-cv-12551-FDS Document 306 Filed 08/13/21 Page 3 of 3




                         LOCAL RULE 7.1(a)(2) CERTIFICATION

         I hereby certify that counsel for Singular conferred with Defendant’s counsel in a good-
faith attempt to resolve or narrow the issue raised by this motion. Defendant’s counsel informed
me that Google assents to the relief sought in this motion.

                                             /s/ Paul J. Hayes



                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service are
being served with a copy of this document via the Court’s CM/ECF system.

                                             /s/ Paul J. Hayes




                                                3
